Detailed Action

1.	This communication is being filed in response to the submission having a mailing date
of (01/19/2021) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon entry, claims (1 -18) remain pending on this application, of which (1, 9 and 18) are the three parallel running independent claim on record. Claim (19) was cancelled.  

3.1.	The Examiner undersigned would like to thanks Atty. M. Bandy. (R.N. 35,788) for the detailed stated remarks and observations. 

3.2.	The previously presented rejection under 35 USC 103 is withdrawn in view of the arguments presented by the Applicant, being persuasive. 

                                                            Notice of Allowance

4.1.	In view of the persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -18) as following:

                                                        Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The three independent claims on record (1, 9, 18) and the associated dependent claims are directed to (e.g. an image dehazing implementation, and time length exposure adjustment of the in the image capturing device. The methodology employs a particular sensor and filter techniques, for processing “visible-light bands” and “IR-light bands”, and also filter out “near-infrared visible transition band” in the process; [Specs; Claims].

5.2.	This set of feature steps as cited above, combined with the rest of the limitations of the presented technique, has no analogous in the art, at the time the invention was made or filed, and are therefore is considered a novelty.

5.3.	The below list of Prior art on record (see Section 6), and specifically the presented PA combination on record [Feng et al; “Near-Infrared Guided Color Image Dehazing” and Zhang; et al. (US 9,692,991 B2)] fails to fairly disclose and/or suggest the feature of – sensing and filtering techniques for processing visible-light and IR-light bands, and filter out a “near-infrared visible transition band” in the process – as claimed, having no analogous in the art at the time the invention was made/filed.

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.





       Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 4,651,001 A1		Harada; et al.		H01L27/14618; H01L27/14812; 
US 9,692,991 B2		Zhang; et al.		H04N5/332; G06T7/33; 
US 10,354,366 B2		Toda; et al		H04N5/332; G06T5/50; G06T5/40; 
US 20050140942 A1		Squires; et al.		H04N5/913; 
US 20110001814 A1		Yamanaka; et al.	G06K9/00033; G06K9/00604;

6.2.	Non-Patent Literature:

Near-Infrared Guided Color Image Dehazing; Feng et al; 2013.
A fast video image defogging algorithm based on dark channel prior; 2013.
An adaptive and effective single image dehazing algorithm based on dark channel prior; Zhu; 2013.

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.